Title: Virginia Delegates to Benjamin Harrison, 24 September 1782
From: Virginia Delegates
To: Harrison, Benjamin


Sir
Philada. Sepr. 24th. 1782
Yesterday’s post brought us no letter from your Excellency. That of the 5th. instant which had not arrived at the date of our last was received a few days after.
By the two Frigates mentioned in our last, Congress have received letters from Docr. Franklin & Mr. Jay who were at Versailles dated the 25 & 29 of June. The sum of the intelligence which they bring concerning negociations for peace, is that the sincerity manifested at one period by the Court of London in her advances towards a pacification had been succeeded by an apparent design to draw the negociations into length with a hope of such further advantages during the campaign as would enable her to rise in her demands. Some communications which have been made to Congress by the French Minister present the same idea.
The loss sustained in the French Frigate which had got aground in Delaware bay proves to be greater than was at first reported. The Enemy have succeeded in their attempts to float her, and have taken in her besides a considerable quantity of Merchandise nearly 50,000 Dollars.
The paper No. 1. herewith inclosed, being an Extract of a letter from Docr. Franklin to the Superintendant of Finance will inform your Excellency of some further tokens of friendship which the United States have received from their Ally.

The paper No. 2. contains an answer from Congress to the Resolution of the Assembly of the 2d. of July last.
We have the honor to be with great esteem Yr. Excll’s Obt. & hble servants
J Madison Jr.Jos: Jones.A. LeeTheok: Bland Jr.
